DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 24, 30, 54 and 55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maattanen et al. (US 2020/0099432).
Regarding claims 1 and 54, Maattanen et al. disclose a CSI reporting method and a CSI reporting apparatus, applied to/provided at a first communication node (Figures 1, 11 and 12, terminal device reporting CSI), comprising:
A receiving module (Paragraph 147, terminal device comprises a first module configured to receive from a network node), which is configured to receive a reference signal sent by a second communication node (Paragraphs 80, 90, 104, 110, 118, 126, wireless terminal [first] receives reference signals from network node [second]); and
A processing module (Figure 11, processing circuitry 1102), which is configured to determine, according to a first type reporting configuration signaling associated with the reference signaling (Paragraphs 80, 90, 104, 110, 118, 126, network node generates indication of CSI reporting configuration, the indication being associated with reference signaling and transmitted to the wireless node. Respective sets of reference signals represent respective types of CSI feedback and the wireless terminal determines the type of CSI feedback based on the received set of reference signals), at least one of a first type of CSI set or a second type of CSI set, and report the at least one of the first type CSI set or the second type CSI set to the second communication node (Paragraphs 80, 90, 104, 110, 118, 126, wireless terminal is configured to report to the network a first type of CSI feedback for first set of reference signals and a second type of CSI feedback for second set of reference signals);
Wherein the first type CSI set comprises at least one of:
A reference signal resource index, a reference signal resource set index, a reference signal resource setting index, a reporting configuration index, a reference signal port group index, a port index, or rank indicator information (Paragraphs 80, 90, 104, 110, 118, 126, first type of CSI feedback may comprise one or more of a precoding matrix indicator, a rank indicator, and a channel quality indicator); and
Wherein the second type channel stat information set comprises at least one of:
Precoding matrix indicator information, channel quality indicator information, an amplitude coefficient, a phase coefficient, or a reference signal received power (Paragraphs 80, 90, 104, 110, 118, 126, second type of CSI feedback may comprise one or more of a RSRP, a RSRQ, a signal to noise ratio, and a signal to interference and noise ratio).
Regarding claim 3, Maattanen et al. disclose wherein the first type CSI set comprises I subsets of first type CSI, wherein one of the I subsets comprises at least one of the reference signal resource index, a reference signal resource set index, a reference signal resource setting index, a reporting configuration index, a reference signal port group index, a port index, or rank indicator information (Paragraphs 80, 90, 104, 110, 118, 126, first type of CSI feedback may comprise one or more of a precoding matrix indicator, a rank indicator, and a channel quality indicator); or the second type CSI set comprises J subsets of second type CSI, wherein one of the J subsets comprises at least one of the precoding matrix indicator information, channel quality indicator information, an amplitude coefficient, a phase coefficient, or a reference signal received power (Paragraphs 80, 90, 104, 110, 118, 126, second type of CSI feedback may comprise one or more of a RSRP, a RSRQ, a signal to noise ratio, and a signal to interference and noise ratio).
Regarding claim 24, Maattanen et al. disclose reporting, to the second communication node, at least one of: association information between subsets in the first type CSI set and subsets in the second type CSI set; layer information associated with the subsets in the first type CSI set; or layer information associated with subsets in the second type CSI set (Paragraphs 80, 90, 104, 110, 118, 126, first type of CSI feedback may comprise one or more of a precoding matrix indicator, a rank indicator, and a channel quality indicator, second type of CSI feedback may comprise one or more of a RSRP, a RSRQ, a signal to noise ratio, and a signal to interference and noise ratio. Association between the sets amounts to, for example, signal to noise ratio and signal to interference and noise ratio of second type being associated with channel quality indicator of first type).
Regarding claim 30, Maattanen et al. disclose a CSI receiving method, applied to a second communication node (Figures 1, 9 and 10, network node receiving CSI reporting), comprising:
Sending a reference signal sent by a first communication node (Paragraphs 80, 90, 104, 110, 118, 126, wireless terminal [first] receives reference signals from network node [second]); and
Receiving at least one type of a first type CSI set or a second type CSI set (Paragraphs 80, 90, 104, 110, 118, 126, wireless terminal is configured to report to the network a first type of CSI feedback for first set of reference signals and a second type of CSI feedback for second set of reference signals) which is determined by the first communication node according to a first type reporting configuration signaling associated with the reference signal (Paragraphs 80, 90, 104, 110, 118, 126, network node generates indication of CSI reporting configuration, the indication being associated with reference signaling and transmitted to the wireless node. Respective sets of reference signals represent respective types of CSI feedback and the wireless terminal determines the type of CSI feedback based on the received set of reference signals);
Wherein the first type CSI set comprises at least one of:
A reference signal resource index, a reference signal resource set index, a reference signal resource setting index, a reporting configuration index, a reference signal port group index, a port index, or rank indicator information (Paragraphs 80, 90, 104, 110, 118, 126, first type of CSI feedback may comprise one or more of a precoding matrix indicator, a rank indicator, and a channel quality indicator); and
Wherein the second type channel stat information set comprises at least one of:
Precoding matrix indicator information, channel quality indicator information, an amplitude coefficient, a phase coefficient, or a reference signal received power (Paragraphs 80, 90, 104, 110, 118, 126, second type of CSI feedback may comprise one or more of a RSRP, a RSRQ, a signal to noise ratio, and a signal to interference and noise ratio).
Regarding claim 55, Maattanen et al. disclose a CSI receiving apparatus, provided at a second communication node (Figures 1, 9 and 10, network node receiving CSI reporting), comprising a processor and a memory (Figure 9, processing circuitry 902 and memory 904), wherein the memory stores computer-readable instructions and the processor, when executing the computer-readable instructions (Paragraph 135, memory 904 comprises instructions executed by processing circuitry 902), perform the CSI receiving method of claim 30 (See rejection of claim 30 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen et al. as applied to claims 1 and 3 above, and further in view of Kim et al. (US 2018/0278301).
Regarding claim 5, Maattanen et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Kim et al.: wherein the first type CSI set comprises at least one of: reference signal resource set indexes whose quantity is A0; reference signal resource indexes whose quantity is A1; or reference signal port group indexes whose quantity is A2; wherein A0, A1 and A2 are integers greater than or equal to 0 (Kim et al., Paragraphs 99-104, UE reports N number of CRIs corresponding to N number of CSI-RS resources among multiple CSI-RS [CSI-RS resource indicator] resources, CRI number being an integer greater than 0 according to paragraph 99).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maattanen et al. with the teachings of Kim et al. in rode to perform join transmission thereby maximizing transfer rate or reception SINR (Kim et al., Paragraph 102).
Regarding claim 6, Kim et al. disclose wherein the first type reporting configuration signaling configures at least one of the following parameters: A0, A1 or A2 (Paragraph 95, eNB can set plurality of CSI-RS resources in a single CSI process; Paragraph 119, base station configures whether or not the UE reports CRI according to a CSI process or can configure the UE to report multiple CRIs).
Regarding claim 7, Maattanen et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Kim et al.: wherein the first type CSI set comprises at least one of: reference signal resource set indexes whose quantity is at most B0 or reference signal resource set indexes whose quantity is not less than C0; reference signal resource indexes whose quantity is mots B1 or reference signal indexes whose quantity is not less than C1; or reference signal port group indexes whose quantity is at most B2 or reference signal port group indexes whose quantity is not less than C2; wherein B0, C0, B1, C1, B2 and C2 are integers greater than or equal to 0 (Kim et al., Paragraphs 99-104, UE reports N number of CRIs corresponding to N number of CSI-RS resources among multiple CSI-RS [CSI-RS resource indicator] resources, CRI number being an integer greater than 0 according to paragraph 99).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maattanen et al. with the teachings of Kim et al. in rode to perform join transmission thereby maximizing transfer rate or reception SINR (Kim et al., Paragraph 102).
Regarding claim 8, Kim et al. disclose wherein the first type reporting configuration signaling configures at least one of the following parameters: B0, C0, B1, C1, B2 or C2 (Paragraph 95, eNB can set plurality of CSI-RS resources in a single CSI process; Paragraph 119, base station configures whether or not the UE reports CRI according to a CSI process or can configure the UE to report multiple CRIs).
Regarding claim 12, Maattanen et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Kim et al.: wherein reporting the at least one of the first type CSI set and the second type CSI set to the second communication node is performed according to at least one of the following rules: under different reference signal resource sets, reporting port indexes, reference signal port group indexes, reference signal port group set indexes or reference signal resource indexes under the different reference signal resource sets (Kim et al., Paragraphs 99-104, UE reports N number of CRIs corresponding to N number of CSI-RS resources among multiple CSI-RS [CSI-RS resource indicator] resources, CRI number being an integer greater than 0 according to paragraph 99); or under a same reference signal resource set, reporting no more than V0 or V0 reference signal port indexes,  no more than V1 or V1 reference signal port group indexes, no more than V2 or V2 reference signal port group set indexes, or no more than V3 or V3 reference signal resource indexes under the same reference signal resource set; wherein V0, V1, V2 and V3 are integers greater than or equal to 1 (Kim et al., Paragraphs 99-104, UE reports N number of CRIs corresponding to N number of CSI-RS resources among multiple CSI-RS [CSI-RS resource indicator] resources, CRI number being an integer greater than 0 according to paragraph 99).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maattanen et al. with the teachings of Kim et al. in rode to perform join transmission thereby maximizing transfer rate or reception SINR (Kim et al., Paragraph 102).
Regarding claim 13, Kim et al. disclose wherein the first type reporting configuration signaling configures at least one of the following parameters: V0, V1, V2 or V3 (Paragraph 95, eNB can set plurality of CSI-RS resources in a single CSI process; Paragraph 119, base station configures whether or not the UE reports CRI according to a CSI process or can configure the UE to report multiple CRIs).
Regarding claim 14, Maattanen et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Kim et al.: wherein reporting the at least one of the first type CSI set and the second type CSI set to the second communication node is performed according to at least one of the following rules: only reporting port indexes, reference signal port group indexes, reference signal port group set indexes or reference signal resource indexes under a same reference signal resource set (Kim et al., Paragraphs 99-104, UE reports N number of CRIs corresponding to N number of CSI-RS resources among multiple CSI-RS [CSI-RS resource indicator] resources, CRI number being an integer greater than 0 according to paragraph 99); or precluding reporting port indexes, reference signal port group indexes, reference signal port group set indexes, or reference signal resource indexes under different reference signal resource sets (Kim et al., Paragraphs 99-104, UE reports N number of CRIs corresponding to N number of CSI-RS resources among multiple CSI-RS [CSI-RS resource indicator] resources, CRI number being an integer greater than 0 according to paragraph 99).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maattanen et al. with the teachings of Kim et al. in rode to perform join transmission thereby maximizing transfer rate or reception SINR (Kim et al., Paragraph 102).

Claim(s) s 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen et al. as applied to claim 1 above, and further in view of Lee et al. (US 2019/0356439).
Regarding claim 15, Maattanen et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Lee et al.: wherein the reporting the at least one of the first type CSI set and the second type CSI set to the second communication is performed according to at least one of following rules: under different reference signal resources (Lee et al., Paragraphs 19, 20, 149-152, 156-159, CSI-RS sets/subsets comprising multiple reference signals uses as basis by UE for reporting CSI), reporting port indexes, reference signal port group indexes, or reference signal group set indexes under the different reference signal resources (Lee et al., Paragraphs 172, 222, 228-230, CSI-RS port index reporting, the port index corresponding to the CSI-RS); or under a same reference signal resource, reporting no more than W0 or W0 reference signal port indexes, no more than W1 or W1 reference signal port group indexes, or no more than S1 or S1 reference signal port group set indexes under the same reference signal resource, wherein W0, W1 and S1 are integers greater than or equal to 1 (Lee et al., Paragraphs 172, 222, 228-230, CSI-RS port index reporting, the port index corresponding to the CSI-RS)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maattanen et al. with the teachings of Lee et al. in order to perform configuration that prevents mismatch (Lee et al., Paragraph 2).
Regarding claim 16, Lee et al. disclose wherein the first type reporting configuration signaling configures at least one of the following parameters: W0, W1 or S1 (Paragraph 152, eNB configures UE with one or more CSI-RS resources of a CSI-RS set by at least one of RRC signaling or DCI; Paragraph 0179, port index preconfigured by RRC signaling may be indicated to the UE by DCI). 
Regarding claim 17, Maattanen et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Lee et al.: wherein the reporting the at least one of the first type CSI set and the second type CSI set to the second communication is performed according to at least one of following rules: only reporting port indexes, reference signal port group indexes, or reference signal group set indexes under a same reference signal resource (Lee et al., Paragraphs 172, 222, 228-230, CSI-RS port index reporting, the port index corresponding to the CSI-RS); or precluding reporting port indexes, reference signal port group indexes, or reference signal port group set indexes under different reference signal resources (Lee et al., Paragraphs 172, 222, 228-230, CSI-RS port index reporting, the port index corresponding to the CSI-RS)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maattanen et al. with the teachings of Lee et al. in order to perform configuration that prevents mismatch (Lee et al., Paragraph 2).

Claim(s) 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen et al. as applied to claim 1 above, and further in view of Park et al. (US 2018/0102817).
Regarding claim 18, Maattanen et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Park et al.: wherein determining at least one of the first type CSI set of the second type CSI set and reporting the at least one of the first type CSI set or the second type CSI set to the second communication node further comprises: determining a port group set, wherein the port group set comprises at least one port group (Park et al., Paragraphs 616-621, UE selects best port group and performs CSI-RS feedback for the selected port group; Paragraphs 700-710, CSI reporting type indicated by base station to UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maattanen et al. with the teachings of Park et al. in order to allow a UE to perfume CSI measurement and reporting based on port group configuration (Park et al., Paragraph 617).
Regarding claim 19, Park et al. disclose wherein reporting the at least one of the first type CSI set and the second type CSI set to the second communication node is performed according to at least one of following rules: under different port group sets, reporting port indexes of reference signal port group indexes (Paragraphs 613-617, CSI-RS port index corresponding to port group for CSI measurement and reporting); or under a same port group set, reporting no more than W2 or W2 reference signal port indexes or no more than W3 or W3 reference signal port group indexes, wherein W2 and W3 are integers greater than or equal to 1 (Paragraphs 613-617, CSI-RS port index corresponding to port group for CSI measurement and reporting).
Regarding claim 21, Park et al. disclose wherein reporting the at least one of the first type CSI set and the second type CSI set to the second communication node is performed according to at least one of following rules: only reporting port indexes or reference signal port group indexes under a same port group set; or precluding reporting port indexes or reference signal port group indexes under different port group sets (Paragraphs 613-617, CSI-RS port index corresponding to port group for CSI measurement and reporting).
Regarding claim 22, Park et al. disclose wherein determining the port group set comprises: determining the port group set by a predefined rule or by configuration of the second communication node (Paragraph 374, eNB may designate antenna port groups of a CSI-RS to  UE; Paragraphs 601-617, port group configuration); wherein the predefined rule comprises at least one of: constituting one port group set by every F1 port groups in order according to port group indexes (Paragraph 613, port index order to form port groups); constituting two port group sets by port groups according to odd port group indexes and even port group indexes; or dividing all port groups into F2 port group sets, wherein F1 and F2 are integers greater than or equal to 1 (Paragraphs 601-617, port group configurations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

September 9, 2022